Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit

No. 12-2272

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                              MARLON BRICENO,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                    Before

                         Lynch, Chief Judge,
                  Stahl and Howard, Circuit Judges.


     Elizabeth Caddick, by appointment of the court, for appellant.
     Young Paik, Assistant United States Attorney, with whom Carmen
M. Ortiz, United States Attorney, was on brief, for appellee.



                              January 6, 2014
             PER CURIAM. Marlon Briceno was ordered by his criminal

associates to collect a debt from Genaro Medrano, who had been

given   on    consignment   approximately   fifty   thousand   pills   of

benzylpiperazine (BZP).     Having previously paid part of the debt,

Medrano still owed $75,000 at the time Briceno was sent to collect.

Unbeknownst to Briceno and his associates, Medrano was cooperating

with the DEA.     In an effort to collect, Briceno met with Medrano

and Alex Hernandez, an undercover DEA agent who presented himself

as Medrano's associate. If, prior to this meeting, Briceno was not

aware that the debt was for drugs, or that his associates were

involved in a drug conspiracy, he knew these facts by the end of

the meeting, as Medrano and Hernandez made a point of explaining

them.   Medrano and Hernandez gave Briceno $5000, and the parties

agreed to later arrange payment on the outstanding $70,000.       After

several unsuccessful calls to Medrano to demand further payment,

Briceno again met with Herndandez, threatening violence against

Medrano and his family at their home if he did not pay.

             Agents subsequently searched Briceno's residence, seizing

firearms and a ski mask. He was indicted, convicted, and sentenced

for conspiracy to collect an extension of credit by extortionate

means, and conspiracy to distribute BZP.            Not contesting the

extortion conspiracy count, Briceno appeals the drug conspiracy

conviction and sentence on three grounds.




                                   -2-
            First, conceding both that he intended to further the aim

of   some   conspiracy   and    that   he    eventually   learned   that   his

associates were involved in a drug conspiracy, Briceno nevertheless

argues that there was insufficient evidence of his intent to join

the drug conspiracy.      This preserved sufficiency-of-the-evidence

challenge is reviewed de novo.         United States v. Sherman, 551 F.3d

45, 49 (1st Cir. 2008).        The law is clear that,

            [t]o join a drug conspiracy, a defendant must
            agree with others to advance [its] aim . . . .
            Advancing the aim of the conspiracy can
            involve performing ancillary functions such
            as . . . collecting monies . . . as long as
            such actions are performed with the aim of
            furthering the conspiracy.      To hold that
            defendants have "joined" a conspiracy, there
            must be sufficient evidence both that they
            knew about the conspiracy and that they knew
            the ancillary service would advance that
            conspiracy.

United States v. Soto-Beníquez, 356 F.3d 1, 18 (1st Cir. 2003)

(citations omitted).

            There was sufficient evidence that Briceno's efforts to

collect the debt, undertaken with knowledge of the drug conspiracy,

in fact advanced the conspiracy's aim:           Payment is one half of a

commercial drug distribution transaction (the other half being

delivery). And there was sufficient evidence that Briceno knew his

efforts would do so: He was asked by associates whom he discovered

to be drug distributers to collect money from someone whom he

discovered to be a drug purchaser.



                                       -3-
          Second, Briceno argues that admission of the firearms and

ski mask evidence was error.       The trial court's decision to admit

evidence is reviewed for abuse of discretion.              United States v.

Upton, 559 F.3d 3, 15 (1st Cir. 2009).            Contrary to Briceno's

contention, the firearms evidence was relevant to the extortion

conspiracy.    See, e.g., United States v. Gilley, 836 F.2d 1206,

1214 (9th Cir. 1988) ("[P]ossession of handguns tends to show that

[defendants'] . . . threats were real and that they had the

wherewithal to carry them out."); United States v. Touloumis, 771

F.2d 235, 240 (7th Cir. 1985) ("[T]he admission of the gun was

relevant in order to shed light on [defendant]'s intentions in his

effort to collect the . . . debt . . . .").                 That evidence's

relevance to the drug conspiracy thus need not be resolved:

Briceno did not request that the jury be instructed to consider

certain evidence only with respect to certain counts.

          Nor was the firearms evidence unfairly prejudicial.            See

United States v. Perrotta, 289 F.3d 155, 166-67 (1st Cir. 2002)

(upholding    admission    of   firearms   evidence   to   prove   extortion

conspiracy where nothing in record suggested that evidence would

have "inflamed the jury or inspired them to decide the case on an

emotional basis").        In fact, the district court decreased the

potential for prejudice by admitting photographs of the evidence,

as opposed to the objects themselves.             See United States v.

Candelaria-Silva, 162 F.3d 698, 705 (1st Cir. 1998).


                                    -4-
              And,     given    that     Briceno's    threats       suggested    the

possibility of an attack at Medrano's home, Briceno's possession of

a mask that could be used to avoid identification was relevant to

his    intent    to    follow   through.        To   the   extent    that    Briceno

challenges the admission of the ski mask based on prejudice, such

a challenge was not raised below, but, even if it had been raised,

it would fail. See id. (upholding, against challenge of prejudice,

admission of mask to support conspiracy charge).

              Third, Briceno argues that the drug conspiracy sentence

both    was     unreasonable     and     resulted     from   sentencing       factor

manipulation.         With respect to the reasonableness of the sentence,

Briceno contends that the drugs should not have been attributed to

him given his limited role in the conspiracy.                   In the case of a

conspiracy, a defendant's offense level "shall be determined on the

basis of . . . all reasonably foreseeable acts . . . of others in

furtherance of the jointly undertaken criminal activity."                       U.S.

Sentencing      Guidelines      Manual    §   1B1.3(a)(1)(B).        The    district

court's findings as to the quantity embraced by the conspiracy and

reasonably foreseen by the defendant are reviewed for clear error.

United States v. Rodríguez, 162 F.3d 135, 149 (1st Cir. 1998).

              Rather than using the initial presentence investigation

report, which calculated Briceno's offense level based on the fifty

thousand pills delivered to Medrano, the district court held

Briceno responsible for only that portion of the drugs associated


                                          -5-
with the $75,000 of debt outstanding at the time of Briceno's

collection efforts.    It was foreseeable to Briceno that the pill

quantity associated with this amount of money was within the scope

of the criminal activity that he jointly undertook.

           With respect to sentencing factor manipulation, Briceno

contends that he was wrongly held accountable for drugs of which he

had knowledge solely because the Government, through Hernandez,

informed him of them.       Contrary to Briceno's protestation, his

charge of sentencing factor manipulation, not pressed in the

district court, is not preserved simply because he did argue for a

reduced   sentence   and   for   discounting   a   particular   sentencing

factor.   See United States v. Ríos-Hernández, 645 F.3d 456, 462

(1st Cir. 2011).

           Even were the argument preserved it would fail.           While

the Government, through Hernandez, provided Briceno information

about the drugs, he, without further prompting, continued his

efforts to collect the drug debt.         See West v. United States, 631

F.3d 563, 570 (1st Cir. 2011) (sentencing factor manipulation

requires showing extraordinary misconduct, for example, that the

Government "'overpowered the free will of the defendant and caused

him to commit a more serious offense than he was predisposed to

commit'" (quoting United States v. Villafane-Jimenez, 410 F.3d 74,

87 (1st Cir. 2005))); United States v. Montoya, 62 F.3d 1, 3-4 (1st

Cir. 1995) (sentencing factor manipulation cannot be made out

"simply by showing that the idea originated with the government or

that the conduct was encouraged by it, or that the crime was

                                    -6-
prolonged beyond the first criminal act, or exceeded in degree or

kind what the defendant had done before" (citations omitted)).

          Affirmed.




                               -7-